ACCEPTED
                                                                  01-14-00906-CV
                                                       FIRST COURT OF APPEALS
                                                               HOUSTON, TEXAS
                                                            10/12/2015 5:23:40 PM
                                                            CHRISTOPHER PRINE
                                                                           CLERK

            No. 01-14-00906-CV

                                                 FILED IN
                 IN THE                   1st COURT OF APPEALS
         FIRST COURT OF APPEALS               HOUSTON, TEXAS
             HOUSTON, TEXAS               10/12/2015 5:23:40 PM
                                          CHRISTOPHER A. PRINE
                                                   Clerk


     JOHN MOORE SERVICES, INC. AND
     JOHN MOORE RENOVATION, LLC,

                              Appellants,
                    v.

     THE BETTER BUSINESS BUREAU OF
      METROPOLITAN HOUSTON, INC.,

                              Appellee.


  APPELLEE’S RESPONSE TO APPELLANTS’
    MOTION FOR EXTENSION OF TIME TO
           COMPLETE MEDIATION
                  AND
REPLY IN SUPPORT OF APPELLEE’S MOTION TO
VACATE MEMORANDUM ORDER OF REFERRAL
   TO MEDIATION AND RELATED ORDERS

                    Lauren B. Harris
                    Texas Bar No. 02009470
                    lharris@porterhedges.com
                    Jeffrey R. Elkin
                    Susan K. Hellinger
                    M. Harris Stamey
                    PORTER HEDGES LLP
                    1000 Main Street, 36th Floor
                    Houston, Texas 77002
                    Telephone: (713) 226-6624
                    Facsimile: (713) 226-6224
                    Attorneys for Appellee
TO THE HONORABLE FIRST COURT OF APPEALS:

      Appellee The Better Business Bureau of Metropolitan Houston, Inc. (the

“Houston BBB”) files this response to Appellants’ Motion for Extension of Time

to Complete Mediation and reply in support of Appellee’s motion to vacate the

April 1, 2015 Memorandum Order of Referral to Mediation and related orders and

would respectfully show the Court as follows:

      After the Houston BBB filed its Motion to Vacate Memorandum Order of

Referral to Mediation and Related Orders (“Motion to Vacate”), Appellants John

Moore Services, Inc. and John Moore Renovation, LLC (collectively, “John

Moore”) filed an opposition to that motion and, in a separate filing, requested

another extension of the mediation deadline based on the illness of John Moore’s

counsel. For the reasons stated in the Motion to Vacate, the Houston BBB opposes

John Moore’s request for another extension of the mediation deadline.

      This is an accelerated, interlocutory appeal based on the Texas Citizens’

Participation Act, a statute that is intended, among other things, to affect a prompt

resolution of certain claims. Yet, this serial litigation has been ongoing for years

and this appeal has been effectively abated for six months. The prior delays have

thwarted the Legislature’s intent and prejudiced the Houston BBB Defendants, and




                                         2
any additional delay would only compound those circumstances.1 The Houston

BBB simply seeks to have this appeal decided so this litigation can proceed to a

conclusion.

      For these reasons, the Houston BBB respectfully requests that Appellants’

Motion for Extension of Time to Complete Mediation be denied in its entirety and

that the Court vacate its April 1, 2015 Memorandum Order of Referral to

Mediation and the related orders extending the mediation deadlines.

Dated: October 12, 2015.




      1
        Notably, John Moore does not dispute that the prior extensions of the mediation
deadline have prejudiced the Houston BBB. It only argues, wrongly, that another
extension “would not create any further prejudice for the Houston BBB.” Appellants’
Response at 2.


                                          3
Respectfully submitted,

PORTER HEDGES LLP


By:     /s/ Lauren B. Harris
      Lauren B. Harris
      Texas Bar No. 02009470
      lharris@porterhedges.com
      Jeffrey R. Elkin
      Texas Bar No. 06522180
      Susan K. Hellinger
      Texas Bar No. 00787855
      M. Harris Stamey
      Texas Bar No. 24060650
      1000 Main Street, 36th Floor
      Houston, Texas 77002
      Telephone: (713) 226-6624
      Facsimile: (713) 226-6224

   Attorneys for Appellee The Better
   Business Bureau of Metropolitan
   Houston, Inc.




  4
                         CERTIFICATE OF SERVICE

       Pursuant to Rules 6.3 and 9.5(b), (d), and (e) of the Texas Rules of Appellate
Procedure, this is to certify that on this 12th day of October, 2015, a true and
correct copy of the foregoing was served on the following counsel of record by
U.S. first class mail and by electronic delivery as follows:

        Lori Hood
        Bobbie L. Stratton
        Baker Donelson Bearman Caldwell & Berkowitz, P.C.
        1301 McKinney Street, Suite 3700
        Houston, TX 77010
        (713) 650-9700
        (713) 650-9701
        Attorneys for Appellants John
        Moore Services, Inc. and John
        Moore Renovation, LLC

                                           /s/ Lauren B. Harris
                                          Lauren B. Harris

5127349v1




                                         5